Citation Nr: 1709341	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  15-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for sleep apnea


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDING OF FACT

The Veteran's sleep apnea cannot be reasonably disassociated with his active duty military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his sleep apnea condition had its onset during service.  Alternatively, he contends that the condition is related to inhaling exhaust and other chemicals from jet engines during his work as a jet mechanic during his lengthy period of active service.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's service treatment records contain a June 2002 report of medical history in which the Veteran indicated he woke up during the night and could not get back to sleep.  There was no diagnosis or treatment for sleep apnea during service.

Less than one year following service, the Veteran underwent an April 2010 sleep study and was diagnosed with mild obstructive sleep apnea.  He was provided with a continuous positive airway pressure (CPAP) machine.  Following the May 2013 denial of service connection for sleep apnea by the RO, the Veteran was provided with a June 2014 VA examination.  The examiner indicated sleep apnea had two causes which are obstruction of the respiratory passages and central sleep apnea.  The examiner noted the Veteran had obstructive sleep apnea and that the disorder was caused by the anatomical structure of the nose, throat, and/or mouth.  Therefore, the examiner noted it was "less likely as not" that the Veteran's sleep apnea was caused by or the result of his active duty job, i.e., his work as a jet mechanic.  However, the examiner did not provide an opinion as to the onset of the diagnosed sleep apnea.  The Board finds the June 2014 VA examiner inadequate.  While the examiner indicated sleep apnea was not related to his job in service, a full explanation of how sleep apnea, diagnosed shortly after service, did not have its onset during his twenty years of military service.  Further, the examiner did not acknowledge and discuss the Veteran's June 2002 in-service complaint of sleep difficulties.  

Following the June 2014 VA examination, the Veteran was afforded a July 2015 hearing before the Board during which he testified that his sleep problems began during service and he first noticed them in 1998.  He stated he did not report these symptoms during service because he was at sea and he did not know the extent of the problems.  The Veteran further indicated that his sleep apnea may have been related to his work during service as a jet mechanic, including inhaling exhaust fumes and other chemicals.

Following the hearing before the Board, the Veteran's spouse submitted a July 2015 statement in which she indicated the Veteran's snoring had worsened over the years.  She stated that they were married since January 1992 and that during service he would wake up in the middle of the night gasping for air and require a drink of water.  She noted she would have to shake him in the middle of the night to wake him after he stopped breathing for several seconds and that he would wake up coughing and taking shallow breaths.  She stated his sleeping worsened during service and that upon retiring, he had more time to seek professional treatment.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377. 

The Veteran and his spouse have provided statements and testimony that the Veteran had observable symptoms, such as snoring, gasping, and stopping breathing, while in service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  These observations were later confirmed by a sleep study to be symptoms of sleep apnea.  See Jandreau, F.3d at 1377.  As such, the Veteran's and his spouse's statements and testimony serve as competent and credible evidence as to the onset of the Veteran's current sleep apnea.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  These statements describing symptoms in service were supported by a later diagnosis by a medical professional.  

Applying the benefit of the doubt, the Board finds that service connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


